UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4041



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JOSEPH EDWARDS, III,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-03-377-WDQ)


Submitted:   November 17, 2005         Decided:     November 22, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed in part, and dismissed in part by unpublished per curiam
opinion.


Thomas McCarthy, Jr., MCCARTHY & MCCARTHY, LLC, Annapolis,
Maryland, for Appellant. Rod J. Rosenstein, United States Attorney,
Christopher J. Romano, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joseph Edwards, III, pled guilty, pursuant to a plea

agreement, to conspiracy to distribute fifty grams or more of

cocaine base within 1000 feet of a public housing facility under 21

U.S.C. § 860(a) (2000).         In his plea agreement, he waived his right

to appeal his Federal Sentencing Guidelines sentence, except for an

upward departure of his sentencing range.               Edwards was sentenced

below his Guideline range to 121 months of imprisonment.                        On

appeal, Edwards’ counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), alleging there are no meritorious

issues    for    appeal   and   conceding     that    Edwards’   appeal   of    his

sentence is precluded by our recent decision in United States v.

Blick, 408 F.3d 162 (4th Cir. 2005).             Counsel suggests, however,

that perhaps he provided ineffective assistance by failing to

encourage Edwards to attempt to withdraw his plea following the

Supreme Court’s opinion in Blakely v. Washington, 542 U.S. 296

(2004).         Despite   notice,   Edwards     has    not   filed   a    pro   se

supplemental brief.        For the reasons that follow, we dismiss in

part, and affirm in part.

            We dismiss Edwards’ appeal of his sentence as the record

reveals he knowingly and voluntarily waived his to appeal his

sentence.       Where, as here, the United States seeks enforcement of

a waiver, and there is no claim that the Government breached its

obligations under the plea agreement, we will enforce the waiver to


                                      - 2 -
preclude a defendant from appealing a specific issue if the record

establishes that the waiver is valid and that the issue being

appealed is within the scope of the waiver.              Blick, 408 F.3d at

168.

            We do not find that Edwards’ counsel provided ineffective

assistance by failing to seek withdrawal of Edwards’ plea following

the    Supreme   Court’s    opinion    in     Blakely   and    its   subsequent

application of Blakely to the Federal Sentencing Guidelines in

United States v. Booker, 125 S. Ct. 738 (2005).                 In Blick, this

court rejected the claim that a defendant’s plea was rendered

invalid because the Supreme Court’s later opinion in Booker found

the mandatory Sentencing Guidelines unconstitutional.                Blick, 408

F.3d at 170; see also United States v. Johnson, 410 F.3d 137,

152-53    (4th   Cir.   2005)   (rejecting     Johnson’s      argument   that   a

defendant cannot waive the right to an appeal based on subsequent

changes in the law).       Thus, we do not find ineffective assistance

of counsel conclusively appearing on the record, as required to

establish such a claim on direct appeal.           United States v. James,

337 F.3d 387, 391 (4th Cir. 2003), cert. denied, 540 U.S. 1134

(2004).    Accordingly, we affirm as to this claim.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We deny counsel’s motion to withdraw, and note that

counsel must inform Edwards, in writing, of his right to petition


                                      - 3 -
the Supreme Court of the United States for further review.      If

Edwards requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may renew his

motion for leave to withdraw from representation. Counsel’s motion

must state that a copy thereof was served on Edwards.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                 AFFIRMED IN PART,
                                                 DISMISSED IN PART




                              - 4 -